DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species VI reading on FIGS. 7, 8, and 12 in the reply filed on 12/29/2021 is acknowledged. Examiner notes that FIGS. 14A, 14B, 15A, and 15B are generic to all species. Species X, drawn to FIGS. 14A, 14B, 15A, and 15B is withdrawn. 
Claims 25, 26, 32, 34, 35, and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-V, VII-IX, and XI-XV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021. Claims 21-24, 27-31, and 33 are presented for examination.
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “the respective first line or second” instead of –the first line or second line--.  Appropriate correction is required. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 21-24, 27-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Middendorf (US 5673444 A), herein referred to as Middendorf, in view of Kramer (US 20140304911 A1), herein referred to as Kramer, and further in view of Macaskill (US 20140196209 A1), herein referred to as Macaskill.
Regarding claim 21, Middendorf discloses a hammock comprising: a pair of suspension points (single point 19) provided on opposed sides of the hammock that the hammock is arranged to suspend from in use; an approximately rectangular mid-section (see FIG. 1-3, hammock 10 comprises a rectangular shape) for supporting a user's body from head to foot when lying in a sleeping position in a direction substantially transverse to a line between the suspension points (see FIGS. 1-3); a pair of first lines of adjustable length (suspension straps 12a), each first line descending from a respective suspension point and being connected to a first location along a respective lateral edge of the mid-section by a web of fabric (see FIG. 3, suspension straps connect to triangular portions extending from the sides of the hammock near the head of an occupant), the first lines being for reducing, whilst in use, a distance between the respective first location and the respective suspension point, so as to raise a first portion of the mid-section corresponding to the first locations and thereby change the shape of the mid-section from a first, reclined configuration to a second, raised or seated configuration (adjustment of suspension straps 12a increases the height of a person’s torso as the straps 12a are shortened in length), a pair of second lines of adjustable length on each opposed side of the hammock (suspension straps 12b), each second line descending from a respective suspension point and being connected to a second location along a respective lateral edge of the mid-section by the web or a further web of fabric on that side (see FIG. 3, suspension straps connect to triangular portions extending from the sides of the hammock near the feet of an occupant). Middendorf 
Regarding claim 22, Middendorf (in view of Kramer and further in view of Macaskill) teaches the wings each comprise woven fabric panels. Examiner notes the Macaskill teaches body panels 210a and 210b comprise ripstop nylon fabric.
Regarding claim 23, Middendorf (in view of Kramer and further in view of Macaskill) teaches the wings each extend from a suspension point to a head end of the mid-section and to a foot end of the mid-section. Examiner notes the Middendorf discloses the orientation of the hammock suspended along the sides where Macaskill is relied upon to teach triangular body panels 
Regarding claim 24, Middendorf (in view of Kramer and further in view of Macaskill) teaches the wings are each substantially bell-shaped (see Macaskill, shape of the body panels is generally triangular resembling a bell).
Regarding claim 27, Middendorf (in view of Kramer and further in view of Macaskill) teaches the fabric comprises a warp and a weft which are orientated at about 45 degrees to a principal direction of tension in each of the wings when under load. Macaskill is relied upon for teachings the warp and weft of the woven fabric perpendicular to edges 212a and 212b of the body panels for the purpose of facilitating stretching of the fabric material in along lateral and longitudinal directions of the hammock to accommodate the load placed on the hammock of an occupant (see Macaskill, paragraph [0050]). 
Regarding claim 28, Middendorf (in view of Kramer and further in view of Macaskill) teaches the first location on each of the opposing lateral edges is arranged so that, when in use, reducing the distance between the first location and the respective suspension point elevates a shoulder region of the user when lying along the mid-section (see Middendorf, reducing the length of the strap 12a near the head of the occupant raises the area of the hammock in relation to the upper torso of an occupant and by incidence the shoulder of an occupant).
Regarding claim 29, Middendorf (in view of Kramer and further in view of Macaskill) teaches the second location on each of the opposing lateral edges is arranged so that, when in use, reducing the distance between the second location and the respective suspension point elevates a knee region of a user supported by the mid-section (see Middendorf, reducing the length of the strap 12b near the foot of the occupant raises the area of the hammock in relation to the legs of an occupant and by incidence the occupant’s knees).
Regarding claim 30, Middendorf (in view of Kramer and further in view of Macaskill) teaches each line of adjustable length is looped through a return device. Examiner notes Middendorf discloses adjustable straps 12a and 12b comprise adjustment means in the form of buckles as seen in FIGS. 1-3.
Regarding claim 31, Middendorf (in view of Kramer and further in view of Macaskill) teaches the lines of adjustable length are straps (see Middendorf, 12a, 12b, and 12c are straps).
Regarding claim 33, Middendorf (in view of Kramer and further in view of Macaskill) teaches a ridgeline is provided between the suspension points and is adapted to be under tension when the hammock is under load (see Macaskill, rope 110). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses hammocks relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Middendorf, Kramer, and Macaskill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/18/2022